DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 15, 17-21, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Giusto et al. (US 5,488,987, hereinafter Di Giusto, previously cited) in view of Antonitsch et al. (DE 3234546 A1, hereinafter Antonitsch).
Re Claim 14. Di Giusto teaches a continuous casting installation, comprising: 
a mold (Fig. 1, item 11) for delivering a strand; and 
a strand guide (item 10) adjoining the mold, the strand guide having a number of rollers (Fig. 1 & 2, items 16) arranged in pairs for transporting the strand in a conveying direction, wherein the strand guide has a bending region in which the strand is bent (Fig. 1) and the continuous casting installation is constructed as a vertical bending machine, in which the strand leaves the mold vertically downward, is guided downward by the strand guide and is subsequently at least partially deflected along an arc in a direction of horizontal (Fig. 1), wherein at least one of the rollers is adjustable (item 17, C7/L53-C8/L28) so that a reduction in thickness of the strand takes place in the strand guide, wherein the strand guide includes at least one segment (Fig. 2, item 116) along the arc having a number of adjustable rollers arranged in pairs, wherein each pair includes a roller on each side of the strand. 

Di Giusto fails to specifically teach the at least one segment is exchangeable, and a withdrawal and straightening unit that adjoins the strand guide in the conveying direction, the withdrawal and straightening unit having a number of driven rollers and being configured to withdraw the strand from the strand guide and bend the strand completely into a horizontal orientation, the withdrawal and straightening unit being arranged to extend along the arc of the strand and along a horizontal portion of the strand so that the driven rollers are in the arc of the strand and the horizontal portion of strand.   

	The invention of Antonitsch encompasses continuous casting installation. Antonitsch teaches an exchangeable segment (Fig. 1, items 6 & 7, abstract) along the arc and a withdrawal and straightening unit (the last two items 6 & 7) that adjoins the strand guide in the conveying direction, the withdrawal and straightening unit having a number of driven rollers, the withdrawal and straightening unit being arranged to extend along the arc of the strand and along a horizontal portion of the strand so that the driven rollers are in the arc of the strand and the horizontal portion of strand (Fig. 1, the last two items 6 & 7).
	In view of Antonitsch, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Di Giusto to employ an exchangeable segment to rapidly exchange rollers for repair, and a withdrawal and straightening unit to finish deflection.

	Since the installation of Di Giusto in view of Antonitsch and the claimed installation are structurally indistinguishable, the installation of Di Giusto in view of Antonitsch is capable of performing all claimed functions.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Re Claim 15. The combination teaches wherein the rollers include first pairs of rollers (Di Giusto, Fig. 1, item 12) that directly adjoin the mold, and pairs of reducing rollers (Fig. 2, rollers of item 116) that directly adjoin the first pairs of rollers in the conveying direction, the rollers of the first pairs of rollers being non- adjustable (Fig. 1) so that no reduction in thickness of the strand takes place in this region of the strand guide, at least one of the rollers of the pairs of reducing rollers being adjustable (Fig. 2) so that a reduction in thickness of the strand takes place in this region of the strand guide. {00409382 15  

Re Claim 17. The combination teaches wherein the strand guide has two of the first pairs of rollers (Di Giusto, Fig. 1).  

Re Claim 18. The combination teaches wherein the strand guide has ten of the pairs of reducing rollers (Di Giusto, Fig. 1, C7/L32-37).  

Re Claim 19. The combination teaches wherein the rollers also comprise last pairs of rollers that adjoin the pairs of reducing rollers in the conveying direction (Di Giusto, Fig. 1, C7/L32-37), but do not lead to any further reduction in thickness of the strand.  

Re Claim 20. The combination teaches wherein the last pairs of rollers are adjustable (Di Giusto, Fig. 1, C7/L32-37).  

Re Claim 21. The combination teaches wherein the casting installation is configured so that during a regular casting process a lowest point of a liquid pool of the strand lies in a region of the last pairs of rollers (Di Giusto, Fig. 5).
  

Re Claim 25. The combination teaches wherein the adjustable rollers are hydraulically actuable (Di Giusto, Fig. 1 & 2, item 17, C7/L54-57).
  
Re Claim 26. The combination teaches wherein the strand guide has at least one hydraulic cylinder (Di Giusto, Fig. 1 & 2, item 17, C7/L54-57) in which a piston is hydraulically displaceable for adjusting the adjustable rollers. {00409382 }7  

Re Claim 27. Since the installation of Di Giusto in view of Antonitsch and the claimed installation are structurally indistinguishable, the adjustable rollers of Di Giusto in view of Antonitsch is capable of adjusting into precisely two positions, the two positions being an inactive position, in which no reduction in thickness of the strand takes place at the position concerned in the strand guide, and a reducing position, in which a reduction in thickness of the strand takes place at the position concerned in the strand guide.

Claims 14-16, 19, 20, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaoka et al. (JP 63-278654 A, hereinafter Masaoka, previously cited) in view of Antonitsch.
Re Claim 14. Masaoka teaches a continuous casting installation, comprising: 
a mold (Fig. 1) for delivering a strand; and 
a strand guide (p. 5, support guide rolls & Fig. 1, items 16 & 24) adjoining the mold, the strand guide having a number of rollers arranged in pairs for transporting the strand in a conveying direction, wherein the strand guide has a bending region in which the strand is bent (Fig. 1) and the continuous casting installation is constructed as a vertical bending machine, in which the strand leaves the mold vertically downward, is guided downward by the strand guide and is subsequently at least partially deflected along an arc in a direction of horizontal (Fig. 1), wherein at least one of the rollers is adjustable (Fig. 2, item 16) so that a reduction in thickness of the strand takes place in the strand guide; and a withdrawal and straightening unit (Fig. 1, item 26) that adjoins the strand guide in the conveying direction, the withdrawal and straightening unit having a number of driven rollers and being configured to withdraw the strand from the strand guide and bend the strand completely into a horizontal orientation, the withdrawal and straightening unit being arranged to extend along the arc of the strand and along a horizontal portion of the strand so that the driven rollers are in the arc of the strand and the horizontal portion of strand (item 26). 

Masaoka fails to specifically teach that the strand guide includes at least one exchangeable segment along the arc having a number of adjustable rollers arranged in pairs, wherein each pair includes a roller on each side of the strand.   

	The invention of Antonitsch encompasses continuous casting installation. Antonitsch teaches an exchangeable segment (Fig. 1, items 6 & 7, abstract) along the arc having a number of rollers.
	In view of Antonitsch, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Masaoka to employ an exchangeable segment to rapidly exchange rollers for repair.

	Since the installation of Masaoka in view of Antonitsch and the claimed installation are structurally indistinguishable, the installation of Masaoka in view of Antonitsch is capable of performing all claimed functions.
.  
Re Claim 15. The combination teaches wherein the rollers include first pairs of rollers (Masaoka, p. 5, support guide rolls & Fig. 1, item 24) that directly adjoin the mold, and pairs of reducing rollers (Fig. 1 & 2, item 16) that directly adjoin the first pairs of rollers in the conveying direction, the rollers of the first pairs of rollers being non- adjustable (Fig. 1) so that no reduction in thickness of the strand takes place in this region of the strand guide, at least one of the rollers of the pairs of reducing rollers being adjustable (Fig. 2) so that a reduction in thickness of the strand takes place in this region of the strand guide. {00409382 15  

Re Claim 16. The combination teaches wherein all of the rollers of the pairs of reducing rollers are adjustable (Masaoka, Fig. 2).  

Re Claim 19. The combination teaches wherein the rollers also comprise last pairs of rollers that adjoin the pairs of reducing rollers in the conveying direction (Masaoka, Fig. 1 & 2), but do not lead to any further reduction in thickness of the strand.  

Re Claim 20. The combination teaches wherein the last pairs of rollers are adjustable (Masaoka, Fig. 1 & 2).  

Re Claim 25. The combination teaches wherein the adjustable rollers are hydraulically actuable (Masaoka, p. 6).  

Re Claim 26. The combination teaches wherein the strand guide has at least one hydraulic cylinder (Masaoka, Fig. 2, item 16, p. 6) in which a piston is hydraulically displaceable for adjusting the adjustable rollers. {00409382 }7  

Re Claim 27. Since the installation of Masaoka in view of Antonitsch and the claimed installation are structurally indistinguishable, the adjustable rollers of Masaoka in view of Antonitsch is capable of adjusting into precisely two positions, the two positions being an inactive position, in which no reduction in thickness of the strand takes place at the position concerned in the strand guide, and a reducing position, in which a reduction in thickness of the strand takes place at the position concerned in the strand guide.

Response to Arguments
Applicant's arguments filed 8/8/22 have been fully considered but they are not persuasive.
On page 9, regarding claim 14, applicant argued that Antonitsch does not teach that the withdrawal and straightening unit is arranged to extend along the arc of the strand and along a horizontal portion of the strand so that the driven rollers are in the arc of the strand and the horizontal portion of strand, since the last items 6 & 7 of Antonitsch are only located where the strand is in a horizontal orientation.
The examiner is now equating the last two items of 6 & 7 of Antonitsch to be the claimed withdrawal and straightening unit. As shown in Fig. 1 of Antonitsch, last two items of 6 & 7 are arranged to extend along the arc of the strand and along a horizontal portion of the strand so that the driven rollers are in the arc of the strand and the horizontal portion of strand.

On page 10, regarding claim 14, applicant argued that Masaoka does not disclose that the straightening rolls are driven, and there is no disclosure of the withdrawal and straightening unit is arranged to extend along the arc of the strand and along a horizontal portion of the strand so that the driven rollers are in the arc of the strand and the horizontal portion of strand.
The examiner disagrees with this because Fig. 1 of Masaoka clearly shows that the withdrawal and straightening unit is arranged to extend along the arc of the strand and along a horizontal portion of the strand so that the driven rollers are in the arc of the strand and the horizontal portion of strand.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the straightening rolls are driven) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

8/28/2022